UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-1458


XIN KANG JIANG,

                  Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   January 14, 2009                 Decided:   February 6, 2009


Before NIEMEYER, KING, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


David X. Feng, New York, New York, for Petitioner. Gregory G.
Katsas, Assistant Attorney General, Cindy S. Ferrier, Senior
Litigation Counsel, Brendan P. Hogan, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Xin Kang Jiang, a native and citizen of the People’s

Republic of China, petitions for review of an order of the Board

of Immigration Appeals (“Board”) dismissing his appeal from the

immigration      judge’s      denial      of    his    requests        for     asylum,

withholding      of   removal,      and   protection        under   the   Convention

Against Torture.

              Jiang   first    challenges       the    determination         that    he

failed   to    establish      his   eligibility       for    asylum.      To    obtain

reversal of a determination denying eligibility for relief, an

alien    “must    show     that     the    evidence     he     presented       was   so

compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”               INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).        We have reviewed the evidence of record and

conclude that Jiang fails to show that the evidence compels a

contrary result.         Accordingly, we cannot grant the relief that

he seeks.

              Additionally, we uphold the denial of Jiang’s request

for withholding of removal.               “Because the burden of proof for

withholding of removal is higher than for asylum — even though

the facts that must be proved are the same — an applicant who is

ineligible for asylum is necessarily ineligible for withholding

of removal under [8 U.S.C.] § 1231(b)(3).”                    Camara v. Ashcroft,

378 F.3d 361, 367 (4th Cir. 2004).               Because Jiang failed to show

                                          2
that       he   is   eligible   for   asylum,   he   cannot   meet    the   higher

standard for withholding of removal.

                Accordingly, we deny the petition for review. ∗                 We

dispense        with    oral    argument   because    the     facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                PETITION DENIED




       ∗
       Jiang fails to raise any specific issues regarding the
denial of his request for protection under the Convention
Against Torture in his brief before this court and has therefore
waived appellate review of this claim. See Fed. R. App. P.
28(a)(9)(A) (“[T]he argument . . . must contain . . .
appellant’s contentions and the reasons for them, with citations
to the authorities and parts of the record on which the
appellant relies.”); Edwards v. City of Goldsboro, 178 F.3d 231,
241 n.6 (4th Cir. 1999) (“Failure to comply with the specific
dictates of [Rule 28] with respect to a particular claim
triggers abandonment of that claim on appeal.”); see also
Ngarurih v. Ashcroft, 371 F.3d 182, 189 n.7 (4th Cir. 2004).



                                           3